Order entered October 23, 2020




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                               No. 05-20-00770-CR

                    EX PARTE KEITH TEHDAI CHITSAKA

                On Appeal from the 366th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 366-82291-2019

                                     ORDER

      Before the Court is appellant’s October 21, 2020 first motion to late file a

motion to extend the time to file appellant’s brief. Appellant has tendered his brief

with the motion. We GRANT the motion and ORDER appellant’s brief filed on

the date of this order. We ORDER the State’s brief filed within THIRTY DAYS

of the date of this order.


                                             /s/    BILL PEDERSEN, III
                                                    JUSTICE